979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael E. DONATI, Plaintiff-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Defendant-Appellee.
No. 92-6744.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 26, 1992.Decided Nov. 9, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk, No. CA-90-1803-N;  Robert G. Doumar, District Judge.
Michael E. Donati, appellant pro se.
Gayl Branum Carr, Office of the Atty. Gen. of Virginia, Richmond, Va. for appellee.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and DONALD RUSSELL and WIDENER, Circuit Judges.
OPINION
PER CURIAM:


1
Michael E. Donati seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Donati v. Murray, No. CA-90-1803-N (E.D.Va. July 13, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 To the extent that this appeal raises issues which could be considered under 42 U.S.C. § 1983 (1988), it is also meritless